Citation Nr: 1123873	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to
service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to May 1979.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.  
			
The general issues of entitlement to service connection and increased ratings have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is not service-connected for any disability, disorder, disease, or condition.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks a total disability rating based on individual unemployability.  He contends he is unable to work because of the medication he is taking.  

A TDIU may be granted if the service- connected disabilities preclude the service member from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).  For those service members who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010).

In the case now before the Board, service connection has not been granted for any disability, disorder, disease, or condition.  Moreover, the Veteran has not claimed that he now suffers from any specific disability that should be service-connected. Entitlement to TDIU requires that the service member be, in essence, service-connected for at least one disability; however, it is undisputed that the Veteran is not, in fact, service-connected for any disorder.  As such, TDIU is not for application in this case because the Veteran fails to meet the threshold requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) and (b) (2010).  The law in this matter is dispositive; therefore, the Veteran's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice and Assistance

Under the Veteran Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  As set forth above, the facts in this case are not in dispute, and the Veteran's appeal must be denied as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  
ORDER

Entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


